         Case 1:17-cr-00114-VM Document 146 Filed 08/02/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA

                —— against ——

DAYVON WILLIAMS,                                      17 CR 114(VM)

                  Defendant.                          ORDER


VICTOR MARRERO, United States District Judge.

       On July 23, 2021, defense counsel filed a motion to lift
the    detainer     issued     against    defendant     Dayvon        Williams   in
connection with the judgment previously entered on July 6, 2021.
(See     Dkt.   No.    141.)      On   July   30,     2021,     the     Government
communicated to the Court that the Bureau of Prisons (“BOP”) had
confirmed that the defendant had completed his sentence. (See
Dkt. No. 145.)
       It is hereby ordered that the motion to lift the detainer
(Dkt. No. 141) is GRANTED. Any federal detainer against Defendant
Dayvon Williams in connection with the July 6, 2021 judgment is
hereby    lifted.     The   BOP   is   ordered   to   release    the     defendant
immediately.


SO ORDERED.
Dated: New York, New York
       31 July 2021


                                                    Victor Marrero
                                                       U.S.D.J.
